Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document    Page 1 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document    Page 2 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document    Page 3 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document    Page 4 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document    Page 5 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document    Page 6 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document    Page 7 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document    Page 8 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document    Page 9 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 10 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 11 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 12 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 13 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 14 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 15 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 16 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 17 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 18 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 19 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 20 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 21 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 22 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 23 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 24 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 25 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 26 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 27 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 28 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 29 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 30 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 31 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 32 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 33 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 34 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 35 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 36 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 37 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 38 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 39 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 40 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 41 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 42 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 43 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 44 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 45 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 46 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 47 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 48 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 49 of 50
Case 5:20-bk-00478-RNO   Doc 12 Filed 02/17/20 Entered 02/17/20 12:02:11   Desc
                         Main Document   Page 50 of 50
